DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brazier (US 2017/0210436 A1).
In regards to claim 1: Brazier teaches a suspension system for a track assembly of a track-driven work vehicle, the suspension system comprising:
a main undercarriage support beam (24);
front (10) and rear (12) idler wheels coupled to opposed ends of the main undercarriage support beam, the front idler wheel being coupled to the main undercarriage support beam via a pivot beam (16), the rear idler wheel being pivotably coupled to the main undercarriage support beam via a rocker beam (18);
a separate roller wheel (rear most roller wheel 8) supported relative to the main undercarriage support beam via the rocker beam (see rear most roller wheel 8 attached to rocker beam 18, best shown in Figure 2); and
at least one additional roller wheel (see additional roller wheels 8) supported relative to the main undercarriage support beam independently of the pivot beam and the rocker beam via at least one suspension element (20) such that the at least one additional roller wheel is movable relative to the main undercarriage support beam independently of the separate roller wheel and the front idler wheel (Paragraph 0036),
wherein the rocker beam is coupled at a first end to the rear idler wheel and at an opposed second end to the separate roller wheel (see 2 opposing ends of 18 attached to the rear idler wheel 12 and the separate roller wheel).
In regards to claim 2: The suspension system of claim 1 is taught by Brazier. Brazier further teaches wherein the first end comprises a rear end of the rocker beam and the second end comprises a forward end of the rocker beam (See rear end of the rocker beam 18 connected to rear idler wheel 12 and forward end of the rocker beam 18 connected to the separate roller wheel 8 in Figure 2). 
In regards to claim 3: The suspension system of claim 2 is taught by Brazier. Brazier further teaches wherein the rocker beam includes an intermediate portion (See middle portion of 18 between the two ends) extending between the rear end and the forward end of the rocker beam, the intermediate portion of the rocker beam being pivotably coupled to the main undercarriage support beam (Paragraph 0039 lines 1-3). 
In regards to claim 4: The suspension system of claim 1 is taught by Brazier. Brazier further teaches wherein the rocker beam is pivotably coupled to the main undercarriage support beam at a pivot point (40) defined between the opposed ends of the rocker beam such that the rear idler wheel pivots downwardly relative to the main undercarriage support beam with upward pivoting movement of the separate roller wheel relative to the main undercarriage support beam (See pivoting arrangement of rocker beam 18 where when one wheel (either idler 12 or roller 8) pivots upwards the other will be caused to pivot downwards). 
In regards to claim 7: The suspension system of claim 1 is taught by Brazier. Brazier further teaches wherein the separate roller wheel comprises a rearward-most roller wheel (See rearward-most roller wheel 8). 
In regards to claim 8: The suspension system of claim 1 is taught by Brazier. Brazier further teaches wherein the pivot beam (16) has one end coupled to the front idler wheel (see rearward end of portion 36 of the pivot beam where the axle 32 connects the beam to the front idler wheel 10) and an opposed end coupled to the main undercarriage support beam (See forward end of portion 36 of the pivot beam, Paragraph 0038 lines 8-10). 
In regards to claim 9: The suspension system of claim 8 is taught by Brazier. Brazier further teaches a tensioning element (40) coupled between the main undercarriage support beam and the pivot beam (See Figures 2 and 3 as well as paragraph 0038 lines 10-15).
In regards to claim 10: Brazier teaches a track assembly (2) for a track-driven work vehicle (Paragraph 0002), the track assembly comprising:
a track (14);
a drive wheel (6) configured to engage the track; 
front (10) and rear (12) idler wheel around which the track is wrapped;
a plurality of roller wheels (8) positioned between the front and rear idler wheels, the plurality of roller wheels including a rearward-most roller wheel (rear most roller wheel 8 adjacent to rear idler wheel 12) and at least one additional roller wheel (additional roller wheels 8 between idler wheels 10 and 12); and 
a main undercarriage support beam (24) relative to which the front and rear idler wheels and the plurality of roller wheels are suspended (Paragraph 0036);
wherein the front idler wheel is coupled to the main undercarriage support beam via a pivot beam (16), 
wherein the rear idler wheel and the rearward-most roller wheel are suspended relative to the main undercarriage support beam via a rocker beam (18), and
wherein the at least one additional roller wheel (see additional roller wheels 8) is supported relative to the main undercarriage support beam via a roller suspension beam (20), the roller suspension beam being separate from the pivot beam and the rocker beam, the roller suspension beam being coupled to the main undercarriage support beam independently of the pivot beam and the rocker beam (Paragraph 0036, see also figure 2) via at least one suspension element (50) such that the at least one additional roller wheel is movable relative to the main undercarriage support beam independently of the rearward-most roller wheel and the front idler wheel (Paragraph 0036). 
In regards to claim 11: The track assembly of claim 10 is taught by Brazier. Brazier further teaches wherein the rocker beam is coupled at a first end to the rear idler wheel and at an opposed second end to the rearward-most roller wheel (see 2 opposing ends of 18 attached to the rear idler wheel 12 and the rearward-most roller wheel 8).
In regards to claim 12: The track assembly of claim 11 is taught by Brazier. Brazier further teaches wherein the rocker beam includes an intermediate portion (See middle portion of 18 between the two ends) extending between the first and second ends of the rocker beam, the intermediate portion of the rocker beam being pivotably coupled to the main undercarriage support beam (Paragraph 0039 lines 1-3). 
In regards to claim 13: The track assembly of claim 11 is taught by Brazier. Brazier further teaches wherein the rocker beam is pivotably coupled to the main undercarriage support beam at a pivot point (40) defined between the first and second ends of the rocker beam such that the rear idler wheel pivots downwardly relative to the main undercarriage support beam with upward pivoting movement of the rearward-most roller wheel relative to the main undercarriage support beam (See pivoting arrangement of rocker beam 18 where when one wheel (either idler 12 or roller 8) pivots upwards the other will be caused to pivot downwards). 
In regards to claim 16: The track assembly of claim 10 is taught by Brazier. Brazier further teaches wherein the pivot beam (16) has one end coupled to the front idler wheel (see rearward end of portion 36 of the pivot beam where the axle 32 connects the beam to the front idler wheel 10) and an opposed end coupled to the main undercarriage support beam (See forward end of portion 36 of the pivot beam, Paragraph 0038 lines 8-10). 
In regards to claim 17: The track assembly of claim 16 is taught by Brazier. Brazier further teaches a tensioning element (40) coupled between the main undercarriage support beam and the pivot beam (See Figures 2 and 3 as well as paragraph 0038 lines 10-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brazier (US 2017/0210436 A1) in view of Sewell (US 10099733 B1).
In regards to claim 18: Brazier teaches a track-driven work vehicle (Paragraphs 0002 and 0037), comprising:
a track assembly (2), the track assembly comprising:
a track (14);
a drive wheel (6) configured to engage the track; 
a main undercarriage support beam (24); 
a front idler suspension assembly (Figure 11) provided in operative association with the main undercarriage support beam, the front idler suspension assembly comprising:
a front idler wheel (10); and 
a pivot beam (16) coupled between the main undercarriage support beam and the front idler wheel (Paragraph 0038);
		a roller suspension assembly (Figure 9) provided in operative association with the main undercarriage support beam (Paragraph 0042), the roller suspension assembly comprising: 
			at least one roller wheel (two forward-most wheels 8); and 
			a roller beam (20) configured to support the at least one roller wheel;
		a rear suspension assembly (Figure 8) provided in operative association with the main undercarriage support beam (Paragraph 0039), the rear suspension assembly comprising:
			a rear idler wheel (12);
			a rear roller wheel (rearward-most roller wheel 8 adjacent idler wheel 12) positioned rearward of the at least one roller wheel; and
			a rocker beam (18) pivotably coupling the rear idler wheel and the rear roller wheel to the main undercarriage support beam (Paragraph 0039),
		wherein the roller beam is coupled to the main undercarriage support beam independently (See paragraphs 0036 and 0039 as well as Figure 2) of the pivot beam and the rocker beam via at least one suspension element (50) such that the at least one roller wheel is movable relative to the main undercarriage support beam independently of the rear roller wheel and the front idler wheel. 
Brazier is silent as to the track assembly being connected to the vehicle on a vehicle chassis. 
However, Sewell teaches track assemblies attached to a vehicle chassis (Column 1 lines 30-35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the track assembly of Brazier to a vehicle chassis as in Sewell to enhance traction, distribute vehicle weight, and reduce loading over an enlarged ground contact surface (Brazier Paragraph 0002) thereby increasing the efficiency of the vehicle. 
In regards to claim 19: The work vehicle of claim 18 is taught by Brazier in view of Sewell. The combination further teaches wherein the rocker beam is coupled at a first end to the rear idler wheel and at an opposed second end to the rear roller wheel (see 2 opposing ends of 18 attached to the rear idler wheel 12 and the rearward-most roller wheel 8 of Brazier), and wherein the rocker beam includes an intermediate portion (See middle portion of 18 between the two ends of Brazier) extending between the first and second ends of the rocker beam, the intermediate portion of the rocker beam being pivotably coupled to the main undercarriage support beam (Paragraph 0039 lines 1-3 of Brazier). 
In regards to claim 20: The work vehicle of claim 19 is taught by Brazier in view of Sewell. The combination further teaches wherein the rocker beam is pivotably coupled to the main undercarriage support beam at a pivot point (40 of Brazier) defined between the first and second ends of the rocker beam such that the rear idler wheel pivots downwardly relative to the main undercarriage support beam with upward pivoting movement of the rearward-most roller wheel relative to the main undercarriage support beam (See pivoting arrangement in Brazier of rocker beam 18 where when one wheel (either idler 12 or roller 8) pivots upwards the other will be caused to pivot downwards). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611